Title: To James Madison from Robert Martin, 17 July 1812
From: Martin, Robert
To: Madison, James


Dear sir
Caswell Coty No. Carolina 17th. July 1812
In your fathers liftime Capt. Scott—your father and one or two Others, agreed to let my Grandfather Ro. Martin have a Certain quantity of land, adjoining Capt. Scott & others; which was in his possession a Considerable time; he lived & died upon it—but your father for some Cause detaind the land [(]the part he was to give) & profered to give to the representatives of Robert Martin so much money: say 60 or 70. dollars; and detain the right of the land. He stated that he woud pay it over to any of the Legatees who was properly authorised under law to receive it. Being so far; & no one of them wer[e] willing to undertake the Journey, & expences that might accru[e] it hath remaind unsettled. I understand you are Executor of you[r] fathers will. If you recoll[e]ct any thing relative to this afair, & you Consider there is any thing due us, from your father, or his estates; you will Confer a particular favour to inform us to what amot. if any thing—how and where we are to apply for it. I shoud not Call on you at this late period for information Concern[i]ng it—but if any thing is due; it will be of Considerable service to me at present, having procured a relinqu[i]shmnt of the Int. of all the legatees—to the same, which I will produce properly Certified in any manner requ[i]red. If you Consider nothing is due us from your father nothing more will be named Concerning it—it remains with yourself—please inform me accordingly. Respectfully yr. Obt Srvt
Robert Martin
The particular information Concer[n]ing this business is received by a Mr. French who Conversed with your father on this subject. Perhaps it may be Known to you.
